COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ex parte Maurice Edwards

Appellate case number:   01-19-00100-CR

Trial court case number: 1620108

Trial court:             209th District Court of Harris County

        The State of Texas has filed a motion for en banc reconsideration. The Court requests a
response to the motion for en banc reconsideration from appellant, Maurice Edwards. The
response must be filed no later than 5:00 p.m., 20 days from the date of this order. See TEX. R.
APP. P. 49.2.
       It is so ORDERED.


Judge’s signature: _____/s/ Julie Countiss____
                    Acting individually  Acting for the Court


Date: ___October 8, 2019__